 

F|LED
March 26, 2019

 

 

 

UNITED STATES DISTRICT COURT FOR THE cLER\<, us o\sTRlcT couR'r
EAsTERN DlsTR\cT oF
cAuFoRN\A
EASTERN DISTRICT OF CALIFORNIA _...___..Wm_.___
UNlTED STATES OF AMERICA, )
) Case No. 2:18-cr-00258~JAM
Plaintiff, )
V- )
) ORDER FOR RELEASE OF
ZHEN SHANG LIN, ) PERSON IN CUSTOD¥
Defendant. )
)

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release, ZHEN SHANG LIN, Case No. 2:18-cr-00258-
JAM from custody subject to the conditions contained in the attached “Notice to Defendant Being
Released” and for the following reasons:
___ Release on Personal Recognizance
__X_, Bail Posted in the Sum of: §50,000.00.

__)_(_ Co-Signed Unsecured Appearance Bond
__ Secured Appearance Bond
_X__ (Other) Conditions as stated on the record.
__X___ (Other) The Defendant shall be released to the custody of the Pretrial Services Offlcer
on 3/27/2019 at 9:00 a.m.
This release order is not effective until the date defendant has signed and understands the attached

“Notice to Defendant Being Released”.

Issued at Sacramento CA on 3/26/2019 at 2:29 D.m.

 

   

     

/

Edmund[l§. Brennan
United States Magistrate Judge

 

 

 

 

